Citation Nr: 0403471	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-09 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1943 to 
February 1946. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which continued evaluation of the 
veteran's service-connected PTSD as 30 percent disabling.  

In addition, the veteran reported during both his December 
2001 VA examination and September 2002 VA examination that he 
has had ringing and decreased hearing acuity in both his 
ears, since his discharge from service.  These claims are 
referred back to the RO for proper adjudication.
  

FINDINGS OF FACT

1.  The veteran's PTSD has been productive of no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, although the veteran is generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal.

2.  The veteran's PTSD has not been productive of 
occupational and social impairment with reduced reliability 
and productivity due to flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.




CONCLUSION OF LAW

The requirements for a initial rating greater than 30 percent 
for the veteran's service-connected PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § § 4.7, 4.20, 
4.130, Diagnostic Code 9411 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served in World War II.  According to his 
February 1946 separation report, the veteran served on the 
U.S.S. AMMEN DD-527, and was awarded the Point System Victory 
Medal, American Campaign Medal, Asiatic-Pacific Campaign 
Medal with Five Bronze Stars, and Philippine Campaign 
Liberation Ribbon with Two Bronze Stars.

The veteran's February 1946 separation examination report 
indicated no tremors, no abnormal psyche, a regular pulse and 
a normal nervous system.    

The veteran was given a VA examination in January 1987.  He 
reported that he had problems with asthma attacks since the 
1940s, and that these problems were worsening.  He stated 
that he had a heart attack in October, 1979, and then 
received coronary bypass surgery.  He was then able to return 
to work in approximately five weeks.  The examiner diagnosed 
the veteran with status post operative coronary bypass 
surgery, history of hypertensive heart disease, history of 
asthma, and history of emphysema or chronic obstructive 
pulmonary disease (COPD).

In November 1999, the veteran filed a claim seeking service 
connection for PTSD.  The veteran indicated he was in combat 
during World War II in the South Pacific, Miline Bay, New 
Guinea, and in Okinawa, while aboard the U.S.S. AMMEN 
DD-527, U.S. Navy.


According to clinical records from January 1996 through 
October 1998, the veteran was diagnosed on many occasions 
with hypertension.  The veteran was diagnosed again with 
hypertension in October 1999 and November 2000.  Clinical 
records from December 1999 and February 2001 indicated that 
the veteran was diagnosed with both hypertension and 
depression.

In December 2001, the veteran was given a VA examination.  
The veteran stated that during his service in World War II, 
the U.S.S. AMMEN was hit by a Japanese kamikaze plane.  The 
plane flew less than ten feet above his head before it 
crashed into the ship.  As a result, he stated that he 
continued to have nightmares and intrusive thoughts about 
this incident.  The veteran also indicated that he currently 
had constant ringing in both his ears.  When aboard the 
U.S.S. AMMEN during service, a 5 inch gun went off right next 
to him and he has had hearing problems since that time.  The 
veteran was married once, for eighteen years, and then 
divorced.  He has two grown children.  He was currently 
unemployed.  He worked as a computer specialist and 
programmer for the Air Force for 23 years, until he retired.  
He expressed the desire to go back to work.  He stated that 
he did better with his problems if he stayed as busy as 
possible.  He had been self-employed and performing general 
contracting work, but stated he had not worked in quite a 
while.  He spent time living with either his daughter in 
Texas or his sister in Tulsa.  He stated that he drank a 
couple of shots of alcohol every night.  He has a high school 
education and one year of college.  

At this December 2001 VA exam, the veteran reported 
complaints of not being able to sleep over five hours since 
he was discharged from service.  He had chronic nightmares 
and could still see the kamikaze plane from his time aboard 
the U.S.S. AMMEN.  His dreams had worsened since the 
September, 2001 World Trade Center bombing.  The examiner 
stated that the veteran got mad and irritable easily, but he 
was not homicidal or suicidal.  He had chronic intrusive 
thoughts about the kamikaze plane nearly hitting him.  He has 
dealt with his problems by staying as busy as he could.  When 
he was younger, he worked two to three jobs at once.  He 
currently had a lot of anxiety.  He was oriented to time, 
place, person and situation.  There was no evidence of 
thought disorder or psychosis.  He was cooperative in the 
interview but appeared rather intense with an underlying 
irritability noted.  His affect appeared depressed.  His 
memory was intact.  His reality testing was good, and his 
insight, judgment and reasoning appeared to be average.  His 
speech was goal directed.  He was competent to manage his 
finances.  The VA examiner diagnosed the veteran with PTSD.  
His GAF score was recorded as 55.

In February 2002, service connection was granted for PTSD, 
and a 30 percent evaluation was assigned, effective November 
22, 1999.  In August 2002, the veteran requested an increased 
rating for his service-connected PTSD.  

Private physician Dr. B. G. submitted a statement in August 
2002.  He stated that the veteran had COPD, hypertension, 
hyperlipidemia, coronary artery disease, peripheral vascular 
disease, dyssomnia, right bundle branch block on EKG, gout, 
GERD, and degenerative lumbar risk.

The veteran was given a VA psychiatric examination in 
September 2002.  The veteran was interviewed, and the VA 
examiner reviewed his C-file and the PTSD questionnaire in 
preparation of his report.  The veteran recounted the 
Japanese suicide plane attacks during his service aboard the 
U.S.S. AMMEN, and his problems upon discharge with recurrent 
nightmares of the ship attacks.  After leaving the military, 
the veteran stated that he worked 2 to 3 jobs to keep his 
mind off of what he went through during the war.  Since his 
retirement from work in 1981, he stated that he had more 
problems with anger, anxiety, hypervigilance with jumping at 
loud noises, nightmares, sweating at night, ongoing 
depression, anhedonia, and poor concentration.  He indicated 
that his memory problems have increased over time and he was 
now forgetting names of people that he should know.  He took 
one to two drinks of alcohol at night.  He had not had any 
past or current suicidal ideations.  The veteran stated that 
since leaving the military, he did not sleep more than four 
hours a night.  

Upon mental status exam, the VA physician stated that the 
veteran had coherent thoughts, was depressed, but there was 
no evidence of psychosis.  He scored 29 out of 30 on the 
Mini-Mental State Examination (MMSE), forgetting one out of 
every three objects after a few minutes.  The veteran was 
married from 1947 to 1958, and got divorced because he was 
having affairs.  He has two daughters, and he has a good 
relationship with them.  He went through bankruptcy due to 
medical problems and no job.  He has a high school education, 
a year in college and has gone through trade school.  He 
worked as a computer specialist for 25 years for the Air 
Force, and has worked in construction and as an electrician.  
He likes playing bingo, and has a friend with whom he 
socializes.  He has no history of legal problems, and states 
that he is having major financial problems.  He spends his 
days watching television and smoking.  The veteran was 
competent to manage his own funds.  The VA physician 
diagnosed the veteran with PTSD, and his GAF score was 55/55.   

In May 2003, the veteran indicated that the September 2002 VA 
examiner was Japanese and denied his request for an increased 
rating.  He stated that because his ship, the U.S.S. AMMEN, 
was the first ship to be hit by a Japanese suicide plane, he 
did not feel a Japanese examiner should have examined him at 
his September 2002 VA examination.

Analysis

I.	Compliance with VCAA

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 



The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the February 2003 Statement 
of the Case.  In this document, the RO also provided notice 
of what evidence it had considered.    
 
The RO sent the veteran a VCAA letter in August 2002.  In 
this letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letters told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  In September 2002, the veteran underwent a VA 
examination.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the veteran which information 
and evidence that the veteran was to provide to VA and which 
information and evidence that the VA would attempt to obtain 
on behalf of the veteran.  38 C.F.R. § 3.159 (b) (2002); 
Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In the instant case, the record reflects that a VCAA letter 
was sent in August 2002.  The letter told the veteran what 
evidence was needed to substantiate his claim.  The veteran 
has been made aware of how VA would assist him in obtaining 
evidence and information.  He has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  After the RO issued the VCAA letter, the veteran 
actively participated in the development of his claim.  For 
example, the veteran was given a VA examination in (via Utica 
Psychiatric Services) in September 2002.  The veteran also 
had private physician Dr. B. G. submit a medical statement in 
August 2002.  In view of the development that has been 
undertaken in this claim, further development is not needed 
to comply with VCAA.





II.	Entitlement to an initial rating greater than 30 
percent for 
service-connected post traumatic stress disorder 
(PTSD).

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court held that the 
evidence from the entire rating period, not just the most 
recent evidence, must be taken into account in the initial 
rating, and that the rating must consider whether "staged 
ratings" are appropriate.

In the present case, the veteran is expressing 
dissatisfaction with the initial February 2002 rating 
assigned following the grant of service connection.  
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claim.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  See 38 U.S.C.A. § 1155 (West 2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2003). 

In this case, the veteran was granted service connection for 
PTSD, with an evaluation of 30 percent, effective November 
22, 1999.  The veteran is currently assigned a 30 percent 
evaluation under Diagnostic Code 9411.

According to Diagnostic Code 9411, assignment of a non-
compensable rating is warranted when PTSD has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  
A 10 percent rating is warranted when there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-  and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment,  with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

After a thorough review of the evidence of record, the Board 
concludes that an initial rating in excess of a 30 percent 
evaluation is not justified, based on the criteria in DC 
9411, as discussed below, and the provisions of 38 C.F.R. 
§ 4.7 (2003).

The objective findings of record show that the veteran's PTSD 
symptoms match the ratings criteria for a 30 percent 
evaluation, according to DC 9411.  According to his December 
2001 VA examination results, his affect appeared depressed 
and he had a lot of anxiety.  He had chronic intrusive 
thoughts about World War II kamikaze war planes.  The veteran 
experienced chronic nightmares and sleep impairment because 
he was not able to sleep for more than five hours since 
leaving the military.  According to his September 2002 VA 
exam, the veteran stated that he had recurrent nightmares of 
ship attacks and experienced sweating at night.  He indicated 
that since leaving the military, he did not sleep more than 
four hours a night.  The exam results also indicated anxiety, 
hypervigilance with jumping at loud noises, ongoing 
depression, and anhedonia.  It was noted that the veteran was 
forgetting names of people that he should know.  Thus, the 
veteran clearly has a majority of the criteria for a 30 
percent evaluation under DC 9411 - depressed mood, anxiety, 
panic attacks (weekly or less often), chronic sleep 
impairment and mild memory loss, such as forgetting names.     

The objective findings also demonstrate that the veteran's 
symptoms do not entitle him to a higher, 50 percent 
evaluation.  The December 2001 VA exam found that the 
veteran's affect appeared depressed - his affect was not 
described as "flattened."  Also, the veteran's speech was 
noted as goal directed.  While the veteran did have chronic 
intrusive thoughts about kamikaze planes in service, there 
was no evidence of thought disorder or psychosis.  He was 
oriented to time, place, person and situation.  His memory 
was intact, reality testing was good, and his insight, 
judgment and reasoning appeared to be average.  He also spent 
time living with his either his daughter in Texas or his 
sister in Tulsa.  At his September 2002 VA exam, results 
indicated that despite his depression, the veteran had 
coherent thoughts and there was no evidence of psychosis.  He 
had a good relationship with both of his grown daughters.  He 
liked playing bingo and socialized with a friend.  Thus, the 
objective findings of record indicate that the veteran does 
not have a majority of the criteria that would entitle him to 
a 50 percent rating under DC 9411.  The veteran does not have 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty in understanding complex 
commands; impaired judgment; impaired abstract thinking; or 
difficulty in establishing or maintaining effective work and 
social relationships.

It should be noted that despite the veteran's objection to a 
Japanese physician evaluating his PTSD at the September 2002 
VA examination, the examination was conducted by the VA 
physician in a professional, thorough and complete manner.  
At that exam, the VA physician interviewed the veteran, and 
reviewed the veteran's 
C-file and PTSD questionnaire in preparation of his exam 
report.  Furthermore, the veteran was given more than one 
examination.  He received another VA examination in December 
2001, which was conducted by a different examiner.  Comparing 
the December 2001 and September 2002 exam results, the 
veteran was found to have similar PTSD symptoms at each exam.  
Also, the veteran was given the same Global Assessment of 
Functioning (GAF) score of 55 at each exam.  According to the 
Fourth Volume of the Diagnostic and Statistical Manual (DSM-
IV), a GAF score of between 51 and 60 means that the veteran 
has either moderate symptoms or moderate difficulty in 
social, occupational, or school functioning.  Therefore, the 
evidence of record demonstrates that the veteran was not 
prejudiced at his September 2002 VA examination.
 
In this case, the evidence of record does not show that there 
is a question as to which of two evaluations should be 
applied.  38 C.F.R. § 4.7.  The evidence does not show that 
the veteran is entitled to an initial rating in excess of 30 
percent for his service-connected PTSD, according to DC 9914. 

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b).

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991). Specifically, the RO 
ordered a VA examination to determine the extent of the 
veteran's service-connected PTSD.  The record is complete 
with records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial rating greater 
than 30 percent for 
service-connected PTSD.

ORDER

Entitlement to an initial rating greater than 30 percent for 
service-connected PTSD is denied.


	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



